Citation Nr: 0718943	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


INTRODUCTION

The veteran had active service from March 1959 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In September 2005 the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2006, the 
VA General Counsel and the appellant's representative filed a 
joint motion with the Court.  The Court approved the joint 
motion that month, vacating and remanding the Board's 
decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion and Court order vacates the Board's 
September 2005 decision on the basis of Kent v. Nicholson, 20 
Vet. App. 1 (2006), decided by the Court in March 2006, more 
than a five months after the Board's September 2005 decision. 

The fact that the veteran had active service from March 1959 
to February 1963 and that following service he worked as an 
asbestos worker for 33 years was not addressed by the joint 
motion.  Following the joint motion, (at which time it was 
clear to the veteran's attorney what information was required 
in order for the veteran to prevail in this claim), the 
veteran's attorney provided no additional argument or 
evidence to the Board.  In any event, the order of the Court 
must be obeyed.

The case is REMANDED for the following action:

The RO should provide the veteran with 
VCAA notice that complies with the 
recent Court decisions in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and the December 2006 Joint 
Motion.  Specifically, this notice must 
inform the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded, and also 
must include an explanation as to the 
type of evidence that is needed to 
establish both a disability rating and 
an effective date.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



